Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 1 of 29 PagelD #: 6

      

Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back

CHRONOLOGICAL CASE SUMMARY
CASE No. 18C01-1902-PL-000036

 

Location ;: Delaware County Help

Ronald Beal v. Muncie Sanitary District Case Type: PL - Civil Plenary

Date Filed: 02/28/2019
Location: Delaware Circuit Court 1

10? C07 007 (07

 

PARTY INFORMATION

Attorneys

David Lee Swider
Retained

BOSE McKINNEY & EVANS

LLP

111 Monument Circle

Suite 2700

Indianapolis, IN 46244-0363

Defendant Muncie Sanitary District

317-684-5161 (W)

Mark Alan Wohlford

Retained
111 Monument Circle Suite 2700
Indianapolis, IN 46204

317-684-5252(W)

Plaintiff Beal, Ronald Brian M. Pierce

Retained
106 E Washington ST
Muncie, IN 47305

765-748-6280(W)

 

EVENTS & ORDERS OF THE COURT

02/28/2019] Case Opened as a New Filing
03/01/2019 | Complaint/Equivalent Pleading Filed
Complaint and Request for Jury Trial
Filed By: Beal, Ronald

File Stamp: 02/28/2019

03/01/2019] Appearance Filed

Appearance

For Party: Beal, Ronald

File Stamp: 03/01/2019

03/04/2019| Subpoena/Summons Filed
Summons

Filed By: Beal, Ronald

File Stamp: 03/01/2019

03/19/2019| Amended Pleading Filed

First Amended Complaint

Filed By: Beal, Ronald

File Stamp: 03/19/2019

03/20/2019 | Subpoena/Summons Filed

Summons for First Amended Complaint
Filed By: Beal, Ronald

File Stamp: 03/19/2019

03/27/2019) Service Returned Served (E-Filing)
Return of Service

Filed By: Beal, Ronald

File Stamp: 03/27/2019

04/12/2019} Appearance Filed

 
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 2 of 29 PagelD #: 7

Appearance for Defendant, Muncie Sanitary District
For Party: Muncie Sanitary District
File Stamp: 04/11/2019
04/12/2019 | Motion for Enlargement of Time Filed
Unopposed Motion for Enlargement of Time to Answer First Amended Complaint
Filed By: Muncie Sanitary District
File Stamp: 04/11/2019
04/12/2019 | Order Granting Motion for Enlargement of Time (Judicial Officer: Vorhees, Marianne L )
Order Signed: 04/12/2019
04/13/2019} Automated ENotice Issued to Parties

Order Granting Motion for Enlargement of Time ---- 4/12/2019 : Brian M. Pierce;David Lee Swider;Mark Alan Wohlford

 

Please note that any Balance Due does not reflect interest that has accrued since the last payment.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 3 of 29 PagelD #: 8

18C01-1902-PL-000036 Filed: 2/28/2019 11:56 PM
Delaware Circuit Court 1 Delaware County, Indiana
STATE OF INDIANA ) DELAWARE COUNTY CIRCUIT COURT NO.1
) SS:
COUNTY OF DELAWARE ) 2019 Term
Ronald Beal, )
Plaintiff, )
)
VS. ) CAUSE NO.: 18C01-1903-
)
Muncie Sanitary District; )
Defendants. )

COMPLAINT FOR DAMAGES AND REQUEST JURY TRIAL
Comes now Plaintiff, Ronald Beal, by counsel, Brian M. Pierce, and in support of his Complaint

for Damages and Request for Jury Trial against Defendant, Muncie Sanitary District, and alleges as

follows:
A. Venue and Parties
I. Plaintiff, Ronald Beal (hereinafter “Plaintiff’), is a resident of Henry County, State of
Indiana.
2. Defendants, Muncie Sanitary District, “is a special unit of government created under

Indiana State law by the action of an Ordinance of the City of Muncie, Indiana adopted in 1968. The
District is managed under the provisions of Indiana Code 36-9-25 and is governed by a three person Board
of Sanitary Commissioners which acts as both the Executive Body and Fiscal Body of the Muncie Sanitary

District.””!

B. Factual Allegations

 

' https://www.munciesanitary.org/about/
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 4 of 29 PagelD #: 9

3. At all times relevant, Plaintiff had been employed by the Defendant in various positions
for approximately (10) years or more.

4. At all times relevant, Plaintiff was working in the position of “Maintenance” for the
Defendant at the Water Pollution Control Facility.

5. On April 6, 2018, Plaintiff and another employee drove to a local plumbing supply

store to pick up parts. He was acting in the scope and course of his employment. He was driving

Defendant’s vehicle.

6. When leaving, Plaintiff bumped into a brick flower planter as he was backing up.

7. Upon inspection, Plaintiff discovered the truck hitch what made contact with the
planter.

8. There was no damage to the Defendant’s vehicle, and the planter had a few bricks

out of place.

9. Plaintiff personally notified the store employees and was told not to worry about it.

10. Plaintiff immediately called his supervisor and told him what had happened.

11. | The supervisor instructed Plaintiff to have the other employee drive back.

12. Upon arriving back at the Water Pollution Control Facility, his supervisor took Plaintiff
for an immediate drug and alcohol screen.

13. The results of the screening indicated that Plaintiff had not consumed alcohol.

14. However, the results of the screen indicated the presence of a controlled substance

for which Plaintiff had a valid prescription.

15. His supervisor told Plaintiff he was on administrative leave until the official

laboratory results were returned.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 5 of 29 PagelD #: 10

16. On April 9, 2018, the laboratory requested from Plaintiff, and Plaintiff
did provide, the prescription medication numbers for the controlled substance(s)
identified by the screen.

17. On April 10, 2018, Plaintiff's supervisor notified him that he was
approved to return to work.

18. Later that same day, Plaintiff was asked to meet with supervisors who then indicated
that they could not find his completed “Prescription Review Form.”

19. As a result, Plaintiffs supervisors issued a written reprimand, which Plaintiff did not
sign.

20. Even though Plaintiff had previously completed the “Prescription Review Form”, his
supervisors claimed they could not find such forms.

21. Plaintiff then requested a new “Prescription Review Form” and his supervisors did
provide the form.

22. Plaintiff then completed the form, had his treating physician complete the form, and
then returned it to the Defendant on April 13, 2018.

23. Upon review, the Defendant’s employee “Melanie” told Plaintiff that the form he had
received and completed was the “old” form. She then provided Plaintiff with the “new” form.

24. The only difference between the two forms was that “new” form had removed the

section entitled “Employee’s Physician Specify Approval or Non Approval for Safety Sensitive

Work”.
25. Plaintiff completed the “new” form as requested.

26. On April 17, 2018, Plaintiff was summoned to a meeting with Defendant’s employees,

“Melanie” and “Sherry”.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 6 of 29 PagelD #: 11

27. “Melanie” and “Sherry”.informed Plaintiff that he was not allowed to work while taking his
prescribed medications.

28. Plaintiff was shown a letter stating that in order to continue with his job he would have to have
his physician reduce, change or discontinue his medication.

29. “Melanie” and “Sherry” refused to provide Plaintiff with a copy of the letter for his physician.

30. They told Plaintiff to let his physician know that the medications needed to be changed and he
needed to contact his physician by the next day.

31. By the next day, Plaintiff returned to work with a letter from his physician explaining Plaintiff’ s
medical condition and stating that there was no reason to change Plaintiff’s medications.

32. Instead of accepting the physician’s letter, “Melanie” called a phsyician’s assistant at an
Indianapolis truck driving school.

33. According to “Melanie”, the physician’s assistant did not approve of Plaintiffs medications.

34. Defendant’s District Administrator, Nikki Grigsby, was called up to the office to speak with
Plaintiff. She informed Plaintiff that he had (2) options: 1) find a new doctor; or 2) speak with the city's
attorneys.

35. Later that same day, “Melanie” called Plaintiff and told him he was ok to work but to be careful.

36. On April 19, 2018, “Melanie” again called Plaintiff. This time she told Plaintiff “that she cannot
legally reach out to [Plaintiff's] doctor or give [Plaintiff] a copy of [the Defendant’s] medication
recommendations,” but that Plaintiffs physician could call her.

37. On April 20, 2018, Plaintiff's supervisor told him he was ok to continue working but not to drive.

38. On April 30, 2018, called Plaintiff asking if he had spoken to his physician.

39. Plaintiff was then summoned to “Melanie’s” office and handed a sealed envelope.

40.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 7 of 29 PagelD #: 12

41. Inside was a letter claimind that Plaintiff had refused to provide a satisfactory signed medication
form, and unless/until it was received, Plaintiff would not be allowed to work.

42. On May 4, 2018, Plaintiff returned a signed copy of the form with a request for reasonable
accommodations to allow him to continue to perform his job duties.

43. “Sherry” signed and dated the letter, then made Plaintiff a copy.

44. On May 7, 2018, Plaintiff requested a copy of the physician assistant’s medication review and
contact information for his physician to review. “Sherry” told Plaintiff she said she would check and let Plaintiff
know.

4S. “Sherry” called later in the day and stated that Plaintiff could have a copy of the review.

46. On May 9, 2018, when Plaintiff went to pickup a copy of the review, but instead received a copy
of the new medication form he had turned in. He was instructed to call the physician’s assistant about a copy of
the review.

47. On May 23, 2018, “Melanie” called Plaintiff to her office again. Upon arrival, he was handed

another envelope.

48. It contained another form for Plaintiff’s physician to sign, along with any/all concerns the

Defendant had

49, On May 31, 2018, Plaintiff returned the completed form.

50. On June 27, 2018, Plaintiff once again was called to “Melanie’s” office to pick up another
envelope containing more forms for another doctor to review and sign.

51. On July 7, 2018, Plaintiff provided another letter to the Defendant expressing his medical
conditions and position on the continuous requests from Defendant for more information.

52. And through out the month of July 2018, Plaintiff was given more instructions to complete more

forms, and see doctors selected by the Defendant.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 8 of 29 PagelD #: 13

53, Each time, Plaintiffs physician provided his own written Opinions on his conditions and
medications.

54. On July 17, 2018, Plaintiff filed his first EEOC complaint.

55. The very next day “Melanie” summoned Plaintiff to her office to get another letter regarding more
requests for information and suspended him without pay, with termination to be effective 7-25-18 if Plaintiff did
not go to the Defendant’s selected physicians.

56. Plaintiff was terminated on July 27, 2018.

57. On July 31, 2018, Plaintiff filed his second EEOC complaint.

58. On November 30, 2018, Plaintiff received his EEOC Dismissal and Notice of Rights to Sue.

C. Count 1

59. This action is authorized and instituted pursuant to Section 107(a) of the ADA, 42 U.S.C.
§ 12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VU of the Civil Rights Act
of 1964, as amended, (“Title VIV’), 42 U.S.C. §§ 2000e-5(f)(1) and (3) and Section 102 of the Civil Rights
Act of 1991, 42 U.S.C. § 198 1a.

60. At all times relevant, Defendant, has engaged in a continuing course of unlawful
employment practices in violation of Section 102(a) & (d)(4) of Title I of the ADA, 42 U.S.C. §§ 12112(a)
& (d)(4). The unlawful employment practices include the following:

a. Subjecting Plaintiff to unlawful medical examinations and/or medical inquiries in that he
was required to undergo drug-testing for prescribed medications, repeated requests for
additional information, repeated requests to see additional physicians of Defendant’s
selection, and was required to self-disclose prescribed medications to Defendant’s

management;
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 9 of 29 PagelD #: 14

61.

Placing Plaintiff on involuntary leave because of his disability or because he was regarded

as disabled;

Terminating Plaintiff’s employment because of his disability or because he was regarded
as disabled;

Retaliating against Plaintiff for filing an EEOC complaint;

Terminating Plaintiff based on an unlawful qualifying standard that barred Plaintiff from
working while being prescribed medications, even though Plaintiff's ability to safely
perform his job duties had not been impaired by these prescribed medications;

Engaging in a practice of subjecting employees to disability related inquiries and medical
examinations that are not both job related and consistent with business necessity,
including, but not limited to, testing employees for legally prescribed medications and
requiring employees to disclose prescribed medications to Defendant’s management.

The effect of the practices complained of herein has been to deprive Plaintiff of equal

employment opportunities and to otherwise adversely affect his status as an employee, because of his

disability or because he was regarded as disabled.

62,

The unlawful employment practices complained of in paragraph eight (8) above were and

are intentional.

D. Conclusion

Wherefore, Plaintiff, Ronald Beal, by counsel, Brian M. Pierce, respectfully requests judgment

against Defendant, Muncie Sanitary District, in the form of reinstatement, compensatory damages,

punitive damages, injunctive relief prohibiting future discrimination, attorney fees and costs, and

interest,
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 10 of 29 PagelD #: 15

Date:__02-28-2019 Respectfully Submitted,

/s/ Brian M. Pierce

Brian M. Pierce, 24350-18

106 E. Washington Street
Muncie, Indiana 47305

Tel: (765) 289-9122

Fax: (765) 289-6064

Email: brianpiercelaw@aol.com
Attorney for Plaintiff

REQUEST FOR TRIAL BY JURY
Pursuant to Ind. Trial Rule (38), Plaintiff, Michael A. Dawson, by counsel, Brian M. Pierce,

demands all issues be tried to a jury.

Date:__02-28-2019 Respectfully Submitted,

/s/ Brian M, Pierce

Brian M. Pierce, 24350-18

106 E. Washington Street
Muncie, Indiana 47305

Tel: (765) 289-9122

Fax: (765) 289-6064

Email: brianpiercelaw@aol.com
Attorney for Plaintiff
Case 1:19-cv-01506-TWP-TAB

Document 1-2 Filed 04/16/19 Page 11 of 29 PagelD #: 16

Filed: 3/1/2019 8:56 AM
Delaware Circuit Court 1
Delaware County, Indiana

STATE OF INDIANA ) DELAWARE COUNTY CIRCUIT COURT NO.1
COUNTY OF DELAWARE ~ 2019 Term
Ronald Beal, )
Plaintiff, )
VS. CAUSE NO.: 18C01-1903-PL-000036
Muncie Sanitary District;
Defendants.

OM

Date:

APPEARANCE BY ATTORNEY IN CIVL CASE
The party on whose behalf this form is being filed is:
Plaintiff: Ronald Beal
Attorney information for service as required by Trial Rule 5(B)(2)
Name: Brian M. Pierce Atty Number:24350-18
Address: 106 E. Washington Street, Muncie, Indiana 47305
Phone:765-289-9122
Email: brianpiercelaw@aol.com
This is a PL case type as defined in administrative Rule 8(B)(3).

I will service by:

FAX at the above noted number: Yes =» ~No__ X
Email at the above noted number: Yes X No

 

This case involves child support issues. Yes__ No X _

N/A

This case involves a petition for involuntary commitment. Yes No Xx
N/A

There are related cases: Yes____ No _X_ (If yes, list on continuation page.)

Additional information required by local rule:

02/28/2019 /s/ Brian M. Pierce

Brian M. Pierce, 24350-18
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 12 of 29 PagelD #: 17

Filed: 3/1/2019 8:56 AM
Delaware Circuit Court 1
Delaware County, Indiana

STATE OF INDIANA ) DELAWARE COUNTY CIRCUIT COURT NO.1
) SS:
COUNTY OF DELAWARE ) 2019 Term
Ronald Beal, )
Plaintiff, )
)
VS. ) CAUSE NO.: 18C01-1903-PL-000036
)
Muncie Sanitary District; )
)
Defendants. )

SUMMONS (CERTIFIED MAIL)

To Defendant: Muncie Sanitary District, 300 N. Hight St., 3™ Floor
Muncie, Indiana 47305
You have been sued by the person(s) named "Plaintiff" in the Court stated above.

The nature of the suit against you is stated in the complaint that is attached to this document. It also states
the demand the Plaintiff has made and wants from you.

You must answer the complaint in writing, within twenty (20) days commencing the day after you receive
this summons, or a judgment will be entered against you for what the Plaintiff has demanded.

If you have a claim for relief against the Plaintiff arising from the same transaction or occurrence, you
must assert it in your written answer.

Date: 3/4/2019

 

Brian M. Pierce #24350-18
Attorney at Law

106 E. Washington St.
Muncie, IN 47305

 
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 13 of 29 PagelD #: 18
Filed: 3/19/2019 4:28 PM
Delaware Circuit Court 1
Delaware County, Indiana

STATE OF INDIANA ) DELAWARE COUNTY CIRCUIT COURT NO.1
) SS:
COUNTY OF DELAWARE ) 2019 Term
Ronald Beal, )
Plaintiff, )
)
VS. ) CAUSE NO.: 18C01-1903-PL-000036
)
Muncie Sanitary District; )
)
Defendants. )

FIRST AMENDED COMPLAINT FOR DAMAGES AND REQUEST JURY TRIAL

Comes now Plaintiff, Ronald Beal, by counsel, Brian M. Pierce, and in support of his
Complaint for Damages and Request for Jury Trial against Defendant, Muncie Sanitary District,
and alleges as follows:

A. Venue and Parties

1. Plaintiff, Ronald Beal (hereinafter “Plaintiff’), is a resident of Henry County, State
of Indiana.

2. Defendants, Muncie Sanitary District, “is a special unit of government created
under Indiana State law by the action of an Ordinance of the City of Muncie, Indiana adopted in
1968. The District is managed under the provisions of Indiana Code 36-9-25 and is governed by
a three-person Board of Sanitary Commissioners which acts as both the Executive Body and Fiscal
Body of the Muncie Sanitary District.””!

B. Factual Allegations

3. At all times relevant, Plaintiff had been employed by the Defendant in various

 

' https://www.munciesanitary.org/about/
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 14 of 29 PagelD #: 19

positions for approximately (10) years or more.

4, At all times relevant, Plaintiff was working in the position of “Maintenance” for
the Defendant at the Water Pollution Control Facility,

5. On April 6, 2018, Plaintiff and another employee drove to a local plumbing

supply store to pick up parts. Plaintiff was acting in the scope and course of his employment. He

was driving Defendant’s vehicle.

6. When leaving, Plaintiff bumped into a brick flower planter as he was backing up.

7. Upon inspection, Plaintiff discovered the truck hitch what made contact with the
planter.

8. There was no damage to the Defendant’s vehicle, and the planter had a few bricks

out of place.

9. Plaintiff personally notified the store employees and was told not to worry about
it.

10. Plaintiff immediately called his supervisor and told him what had happened.

11. The supervisor instructed Plaintiff to have the other employee drive back.

12. Upon arriving back at the Water Pollution Control Facility, his supervisor took
Plaintiff for an immediate drug and alcohol screen.

13. The results of the screening indicated that Plaintiff had not consumed alcohol.

14. However, the results of the screen indicated the presence of a controlled substance
for which Plaintiff had a valid prescription.

15. His supervisor told Plaintiff he was on administrative leave until the official

laboratory results were returned.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 15 of 29 PagelD #: 20

16. On April 9, 2018, the laboratory requested from Plaintiff, and Plaintiff did
provide, the prescription medication numbers for the controlled substance(s) identified by the

screen.

17. On April 10, 2018, Plaintiff's supervisor notified him that he was approved to
return to work.

18. Later that same day, Plaintiff was asked to meet with supervisors who then
indicated that they could not find his completed “Prescription Review Form.”

19. As aresult, Plaintiff's supervisors issued a written reprimand, which Plaintiff did
not sign.

20. Even though Plaintiff had previously completed the “Prescription Review Form”,
his supervisors claimed they could not find such forms.

21. Plaintiff then requested a new “Prescription Review Form” and his supervisors
did provide the form.

22. Plaintiff then completed the form, had his treating physician complete the form,
and then returned it to the Defendant on April 13, 2018.

23. Upon review, the Defendant’s employee “Melanie” told Plaintiff that the form he
had received and completed was the “old” form. She then provided Plaintiff with the “new”
form.

24, The only difference between the two forms was that “new” form had removed the

section entitled “Employee’s Physician Specify Approval or Non Approval for Safety Sensitive

Work”.

25. Plaintiff completed the “new” form as requested.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 16 of 29 PagelD #: 21

26. On April 17, 2018, Plaintiff was summoned to a meeting with Defendant’s
employees, “Melanie” and “Sherry”.

27. “Melanie” and “Sherry” informed Plaintiff that he was not allowed to work while
taking his prescribed medications.

28. Plaintiff was shown a letter stating that in order to continue with his job he would
have to have his physician reduce, change or discontinue his medication.

29. “Melanie” and “Sherry” refused to provide Plaintiff with a copy of the letter for
his physician.

30. They told Plaintiff to let his physician know that the medications needed to be
changed and he needed to contact his physician by the next day.

31, By the next day, Plaintiff returned to work with a letter from his physician
explaining Plaintiff's medical condition and stating that there was no reason to change Plaintiff's
medications.

32. Instead of accepting the physician’s letter, “Melanie” called a phsyician’s
assistant at an Indianapolis truck driving school.

33. According to “Melanie”, the physician’s assistant did not approve of Plaintiff's
medications.

34, Defendant’s District Administrator, Nikki Grigsby, was called up to the office to
speak with Plaintiff. She informed Plaintiff that he had (2) options: 1) find a new doctor; or 2)
speak with the city's attorneys.

35. Later that same day, “Melanie” called Plaintiff and told him he was ok to work but

to be careful.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 17 of 29 PagelD #: 22

36. On April 19, 2018, “Melanie” again called Plaintiff. This time she told Plaintiff
“that she cannot legally reach out to [Plaintiff's] doctor or give [Plaintiff] a copy of [the
Defendant’s] medication recommendations,” but that Plaintiff's physician could call her.

37. On April 20, 2018, Plaintiffs supervisor told him he was ok to continue working
but not to drive.

38. On April 30, 2018, called Plaintiff asking if he had spoken to his physician.

39, Plaintiff was then summoned to “Melanie’s” office and handed a sealed envelope.

40, Inside was a letter stating that Plaintiff had refused to provide a satisfactory signed
medication form, and unless/until it was received, Plaintiff would not be allowed to work.

41. On May 4, 2018, Plaintiff returned a signed copy of the form with a request for
reasonable accommodations to allow him to continue to perform his job duties.

42. “Sherry” signed and dated the letter, then made Plaintiff a copy.

43. On May 7, 2018, Plaintiff requested a copy of the physician assistant’s medication
review and contact information for his physician to review. “Sherry” told Plaintiff she said she
would check and let Plaintiff know.

44, “Sherry” called later in the day and stated that Plaintiff could have a copy of the
review,

45. On May 9, 2018, when Plaintiff went to pick-up a copy of the review, but instead
received a copy of the new medication form he had turned in. He was instructed to call the
physician’s assistant about a copy of the review.

46. On May 23, 2018, “Melanie” called Plaintiff to her office again. Upon arrival, he

was handed another envelope.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 18 of 29 PagelD #: 23

47. It contained another form for Plaintiffs physician to sign, along with any/all
concerns the Defendant had

48. On May 31, 2018, Plaintiff returned the completed form.

49. On June 27, 2018, Plaintiff once again was called to “Melanie’s” office to pick up
another envelope containing more forms for another doctor to review and sign.

50. On July 7, 2018, Plaintiff provided another letter to the Defendant expressing his
medical conditions and position on the continuous requests from Defendant for more information.

51. And throughout the month of July 2018, Plaintiff was given more instructions to
complete more forms, and see doctors selected by the Defendant.

52. Each time, Plaintiffs physician provided written opinions on Plaintiff's conditions
and medications.

53. On July 17, 2018, Plaintiff filed his first EEOC complaint.

54. The very next day “Melanie” summoned Plaintiff to her office to get another letter
regarding more requests for information and suspended him without pay, with termination to be
effective 7-25-18 if Plaintiff did not go to the Defendant’s selected physicians.

55. Plaintiff was terminated on July 27, 2018.

56, On July 31, 2018, Plaintiff filed his second EEOC complaint.

57. On November 30, 2018, Plaintiff received his EEOC Dismissal and Notice of
Rights to Sue. A copy is attached hereto as Exhibit A.

C. Count 1 - ADA
58. This action is authorized and instituted pursuant to Section 107(a) of the ADA, 42

U.S.C. § 12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VII of the
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 19 of 29 PagelD #: 24

Civil Rights Act of 1964, as amended, (“Title VII”), 42 U.S.C. §§ 2000e-5(H(1) and (3) and
Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

59. At all times relevant, Defendant, has engaged in a continuing course of unlawful
employment practices in violation of Section 102(a) & (d)(4) of Title I of the ADA, 42 U.S.C. §§
12112(a) & (d)(4). The unlawful employment practices include the following:

a. Subjecting Plaintiff to unlawful medical examinations and/or medical inquiries in
that he was required to undergo drug-testing for prescribed medications, repeated
requests for additional information, repeated requests to see additional physicians
of Defendant’s selection, and was required to self-disclose prescribed medications

to Defendant’s management;

b. Placing Plaintiff on involuntary leave because of his disability or because he was
regarded as disabled;

c. Terminating Plaintiff's employment because of his disability or because he was
regarded as disabled;

d. Retaliating against Plaintiff for filing an EEOC complaint;

€, Terminating Plaintiff based on an unlawful qualifying standard that barred
Plaintiff from working while being prescribed medications, even though
Plaintiff's ability to safely perform his job duties had not been impaired by these
prescribed medications;

f. Engaging in a practice of subjecting employees to disability related inquiries and
medical examinations that are not both job related and consistent with business

necessity, including, but not limited to, testing employees for legally prescribed
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 20 of 29 PagelD #: 25

medications and requiring employees to disclose prescribed medications to
Defendant’s management.

60. The effect of the practices complained of herein has been to deprive Plaintiff of
equal employment opportunities and to otherwise adversely affect his status as an employee,
because of his disability or because he was regarded as disabled.

61, The unlawful employment practices complained of in paragraph eight (8) above
were and are intentional.

D. Conclusion

Wherefore, Plaintiff, Ronald Beal, by counsel, Brian M. Pierce, respectfully requests
judgment against Defendant, Muncie Sanitary District, in the form of reinstatement,
compensatory damages, punitive damages, injunctive relief prohibiting future discrimination,
attorney fees and costs, and interest.

REQUEST FOR TRIAL BY JURY
Pursuant to Ind. Trial Rule (38), Plaintiff, Ronald Beal, by counsel, Brian M. Pierce,

demands all issues be tried to a jury.

Respectfully Submitted,

Date:__ 03-19-2019

 

Brian M. Pierce, 24350-18

106 E. Washington Street
Muncie, Indiana 47305

Tel: (765) 289-9122

Fax: (765) 289-6064

Email: brianpiercelaw@aol.com
Attomey for Plaintiff
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 21 of 29 PagelD #: 26

Filed: 3/19/2019 4:28 PM
Delaware Circuit Court 1
Delaware County, Indiana

STATE OF INDIANA ) DELAWARE COUNTY CIRCUIT COURT NO.1
) SS:
COUNTY OF DELAWARE ) 2019 Term
Ronald Beal, )
Plaintiff, )
)
VS. ) CAUSE NO.: 18C01-1902-PL-000036
)
Muncie Sanitary District; )
)
Defendants. )

SUMMONS (Certified Mail)

To Defendant: Muncie Sanitary District, 300 N. Hight St., 3°! Floor
Muncie, Indiana 47305
You have been sued by the person(s) named "Plaintiff" in the Court stated above.

The nature of the suit against you is stated in the First Amended Complaint for Damages and Request

For Jury Trial that is attached to this document. It also states the demand the Plaintiff has made and wants
from you.

You must answer the complaint in writing, within twenty (20) days commencing the day after you receive
this summons, or a judgment will be entered against you for what the Plaintiff has demanded.

If you have a claim for relief against the Plaintiff arising from the same transaction or occurrence, you
must assert it in your written answer.

Date. 3/20/2019

 

Brian M. Pierce #24350-18
Attorney at Law

106 E. Washington St.
Muncie, IN 47305

 
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 22 of 29 PagelD #: 27
Filed: 3/27/2019 9:56 AM
Delaware Circuit Court 1
Delaware County, Indiana

Civil Action Number: 18C01-1902-PL-000036

PROOF OF SERVICE
(this section should not be filed with the court unless required by Fed. R. Civ. P. 4 (i)

This summons for (name of individual and title, if any)

 

was received by me on (date)

Lt personally served the summons on the individual at (place)

 

on (date) ; Or

 

[_] T left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[-] I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

[_] T returned the summons unexecuted because > or
Other (specify): The Summons and Amended Complaint were served by Certified Mail, Return
Receipt Requested (7018 1130 0000 2193 0060) to Defendant Muncie Sanitary District, 300 N. High

Street, Muncie, Indiana 47305. A copy is attached hereto.

I swear and affirm under penalties of perjury that this information is true.

Date: 03/26/2019 Respectfully submitted,

/s/ Brian M Pierce
Attorney at Law

106 E. Washington St.
Muncie, IN 47305

Tel: (765) 289-9122
Fax: (765) 289-6064

Email: brianpiercelaw@aol.com
Attorney for the Plaintiff
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 23 of 29 PagelD #: 28

Filed: 3/27/2019 9:56 AM
Delaware Circuit Court 1
Delaware County, Indiana

    

® Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

wt Attach this card to the back of the mailpiece,
or on the front if space permits.

 

 

 

wun FU

4590 F402 4O49 8079 O45) SL

United States
Postal Service

    

“Si ature
Xx

rey ea aren ee) za 7s

eal

 

First-Class Mail
Postage & Fees Paid
USPS

Permit No. G-10

 

 

 

 

 

Muncie ine ¢tecs

 

* Sender: Please pfint your name, address, and ZIP+4® jn this box*
Brian Pi erce. , Arete:

On € LOashinglon Sh

MAY c+ Laus

 

 

     

(] Agent
C) Addressee

 

B. Received by

) Qn athan s th rth

(Printed Name)

 

C. Date of Delivery
322 Pb

 

1. Article Addressed to:

Muna. Santon, Aswict

Boo N they &&. Bea Cleo
Munwe. IN YTS

PSI

9590 9402 4049 8079 0451 56

if YES, enter

 

D. is delivery address different from item 1? Cl Yes

delivery address below: [[] No

 

 

 

2. Article Number (Transfer from service label}

7016 1230 0000 2195 0080
; PS Form 3811, July 2015 PSN 7530-02-000-9053

3. Service Type
C Adult Signature

terCertified Mail®

© Collect on Delivery

 

( Collect on Delivery
“T Insured Mail

l insured Mail Restricted Delivery

(over $500}

C Adult Signature Restricted Delivery
Ci Certified Mail Restricted Delivery

C] Priority Mail Express®

© Registered Mail™

C1 Registered Mail Restricted
Delivery

£1 Return Receipt for
Merchandise

Restricted Delivery © Signature Confirmation™

i Signature Confirmation
Restricted Delivery

Domestic Return Receipt :
i
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 24 of 29 PagelD #: 29

Filed: 4/11/2019 10:04 AM
Delaware Circuit Court 1
Delaware County, Indiana

STATE OF INDIANA ) IN THE DELAWARE CIRCUIT COURT
SS:
COUNTY OF DELAWARE ) CAUSE NO. 18C01-1902-PL-000036

RONALD BEAL, )
)
Plaintiff, )
)
Vv. )
)
MUNCIE SANITARY DISTRICT, )
)
Defendant. )

APPEARANCE BY ATTORNEY IN CIVIL CASE

1, The party on whose behalf this form is being filed is:

Initiating Responding _ X Intervening ; and

the undersigned attorney and all attorneys listed on this form now appear in this case for
the following parties:

Name of party: Defendant, Muncie Sanitary District
Address of party (see Question # 5 below if this case involves a protection from abuse
order, a workplace violence restraining order, or a no-contact order)

 

 

Telephone # of party
(List on a continuation page additional parties this attorney represents in this case.)

2. Attorney information for service as required by Trial Rule 5(B)(2)

David L. Swider Attorney No. 517-49

Mark A. Wohlford Attorney No. 31568-03

BOSE MCKINNEY & EVANS LLP Phone: (317) 684-5000

111 Monument Circle, Suite 2700 Fax: (317) 684-5173

Indianapolis, IN 46204 Computer Address:

DSwider@boselaw.com
MWohlford@boselaw.com

IMPORTANT: Each attorney specified on this appearance:

(a) certifies that the contact information listed for him/her on the Indiana Supreme
Court Roll of Attorneys is current and accurate as of the date of this
Appearance;

(b) acknowledges that all orders, opinions, and notices from the court in this

matter that are served under Trial Rule 86(G) will be sent to the attorney at
the email address(es) specified by the attorney on the Roll of Attorneys
regardless of the contact information listed above for the attorney; and
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 25 of 29 PagelD #: 30

(c) understands that he/she is solely responsible for keeping his/her Roll of

Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
2(A).

Attorneys can review and update their Roll of Attorneys contact information on the
Courts Portal at http://portal.courts.in.gov.

3. This is a N/A case type as defined in administrative Rule 8(B)(3).

4, This case involves child support issues. Yes No X (Ifyes, supply social security
numbers for all family members on a separately attached document filed as confidential
information on light green paper. Use Form TCM-TR3.1-4.)

5. This case involves a protection from abuse order, a workplace violence restraining order,
or ano —contact order. Yes No X (If Yes, the initiating party must provide an
address for the purpose of legal service but that address should not be one that exposes

the whereabouts of a petitioner.) The party shall use the following address for purposes
of legal service:

Attorney’s address
The Attorney General Confidentiality program address

(contact the Attorney General at 1-800-321-1907 or e-mail address is
confidential@atg.state.in.us).

Another address (provide)

 

6. This case involves a petition for involuntary commitment. Yes NoX

If Yes above, provide the following regarding the individual subject to the petition for
involuntary commitment:

(a) Name of the individual subject to the petition for involuntary commitment if it is
not already provided in #1 above:

 

(b) State of Residence of person subject to petition:
(c) At least one of the following pieces of identifying information:
(i) Date of Birth

(ii) Driver’s License Number

 

State where issued Expiration date

(ii) State ID number

 

State where issued Expiration date
(iv) FBI number

 

(v) Indiana Department of Corrections Number

 

(vi) | Social Security Number is available and is being provided in an attached
confidential document Yes No

7. There are related cases: Yes No X (/f yes, list on continuation page.)

2
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 26 of 29 PagelD #: 31

 

8. Additional information required by local rule:
9. There are other party members: Yes No X (if yes, list on continuation page.)
10. This form has been served on all other parties and Certificate of Service is attached:
Yes_X No__
Respectfully submitted,

/s/David L. Swider
David L. Swider

/s/Mark_ A. Wohlford
Mark A. Wohlford

Attorneys for Defendant, Muncie Sanitary District

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on April 11, 2019, a copy of the foregoing
“Appearance” was filed electronically. A copy of this filing will be sent to the following counsel
of record by operation of the Court’s electronic filing system.
Brian M. Pierce, Esq.

106 East Washington Street
Muncie, IN 47305

brianpiercelaw@aol.com

/s/David L. Swider

David L. Swider
3609518
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 27 of 29 PagelD #: 32

Filed: 4/11/2019 10:04 AM
Delaware Circuit Court 1
Delaware County, Indiana

STATE OF INDIANA ) IN THE DELAWARE CIRCUIT COURT
SS:
COUNTY OF DELAWARE ) CAUSE NO. 18C01-1902-PL-000036

RONALD BEAL, )
)
Plaintiff, )
)
v. )
)
MUNCIE SANITARY DISTRICT, )
)
Defendant. )

UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
TO ANSWER FIRST AMENDED COMPLAINT

Defendant, Muncie Sanitary District (the “District”), by counsel, pursuant to Ind. Trial
Rule 6(B)(1), moves this Court for a 30-day enlargement of time to respond to the First
Amended Complaint for Damages and Request [for] Jury Trial (“First Amended Complaint”)
filed by Plaintiff, Ronald Beal (“Plaintiff’), and states as grounds therefor:

1. The First Amended Complaint was filed with this Court on March 19, 2019, and
was served on the District by certified mail on March 22, 2019.

2. The District’s answer to the First Amended Complaint is due on April 15, 2019
and that time has not yet expired.

3. The District moves this Court for an initial 30-day enlargement of time to respond
to Plaintiff's First Amended Complaint.

4. Said enlargement of time shall expire on May 15, 2019.

5. No prior enlargements of time have been requested.

6. Plaintiffs counsel has been advised of this motion and has no objection to the

requested enlargement.
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 28 of 29 PagelD #: 33

WHEREFORE, Defendant, Muncie Sanitary District, by counsel, respectfully requests
the Court to enlarge the time within which it must respond to Plaintiffs First Amended
Complaint, for a period of 30 days, to and including May 15, 2019.

Respectfully submitted,

/s/David L. Swider
David L. Swider (#517-49)
Mark A. Wohlford (#3 1568-03)

BOSE McKINNEY & EVANS LLP
111 Monument Circle, Suite 2700
Indianapolis, IN 46204

(317) 684-5000; (317) 684-5173 Fax
dswider@boselaw.com

mwohlford@boselaw.com

Attorneys for Defendant, Muncie Sanitary
District

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on April 11, 2019, a copy of the foregoing
“Unopposed Motion for Enlargement of Time to Answer First Amended Complaint” was filed
electronically. A copy of this filing will be sent to the following counsel of record by operation
of the Court’s electronic filing system.
Brian M. Pierce, Esq.

106 East Washington Street
Muncie, IN 47305

brianpiercelaw@aol.com

/s/David L. Swider

David L. Swider
3579809
Case 1:19-cv-01506-TWP-TAB Document 1-2 Filed 04/16/19 Page 29 of 29 PagelD #: 34

STATE OF INDIANA ) IN THE DELAWARE CIRCUIT COURT
)SS:
COUNTY OF DELAWARE ) CAUSE NO. 18C01-1902-PL-000036

RONALD BEAL, )
)
Plaintiff, )
)
V. )
)
MUNCIE SANITARY DISTRICT, )
)
Defendant. )

ORDER
This matter having come before the Court on the Unopposed Motion for Enlargement of
Time to Answer First Amended Complaint filed by Defendant, Muncie Sanitary District; and the
Court, being fully advised of all factual matters in this cause, now finds that the motion should
be GRANTED, and it is accordingly
ORDERED that Defendant, Muncie Sanitary District’s, response to Plaintiffs First

Amended Complaint is due on or before May 15, 2019.

Dated: April 12, 2019 Mask lohtecd.

Judge, Delaware Circuit Couk¥

 

Copies to:

Brian M. Pierce, Esq.
brianpiercelaw@aol.com

David L. Swider, Esq.
dswider@boselaw.com

Mark A. Wohlford, Esq.
mwohlford@boselaw.com
